DETAILED ACTION
This Final action is in response to an amendment filed 6/7/2022.  Currently claims 1-6, 8-20 are pending, but claims 15-20 remain withdrawn as directed to non-elected subject matter, and claims 1-6, 8-14 are examined as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. in US 2021/0333975 (hereinafter Miyamoto) in view of Yuan et al. in US 2022/0027010 (hereinafter Yuan).

Regarding claim 1, Miyamoto disclose an electronic device (Miyamoto’s Fig. 1 and par. 45-46) comprising: a display layer (Miyamoto’s Fig. 2 and par. 49-52: display 26); a sensor layer on the display layer (Miyamoto’s Fig. 2 and par. 49: sensor 20), the sensor layer having an active area (Miyamoto’s Fig. 4 and par. 62: the area where the pen can be detected by the electrodes 18X/Y), wherein the sensor layer is configured to operate in a first mode (Miyamoto’s Fig. 6: pen detection operation), in which a first input by an input device is sensed (Miyamoto’s Fig. 6 and par. 50: pen detection), a second mode (Miyamoto’s Fig. 6: touch scan), in which a second input by touch is sensed (Miyamoto’s Fig. 6 and par. 50: touch detection); and a controller (Miyamoto’s Fig. 2 and par. 50-51: see 22 and 24) configured to control the sensor layer (Miyamoto’s Fig. 2 and par. 50-51), wherein, in the first mode (Miyamoto’s Fig. 6: pen detection operation), the controller (Miyamoto’s Fig. 2: see 22 and 24) is configured to define the active area into a first area (Miyamoto’s Figs. 18-19 and par. 120: subregion 90) defined based on the coordinates at which the first input is sensed (Miyamoto’s par. 117, 119-120: see 70 and 90) and a second area different from the first area (Miyamoto’s Fig. 19: outside subregion 90) and defined based on the coordinates (Miyamoto’s par. 117, 119-120), wherein the first area is defined as an area overlapping and adjacent to the coordinates (Miyamoto’s Fig. 19: see 90 over 70) and the second area is defined as an area spaced apparat from the coordinates (Miyamoto’s Fig. 19: outside subregion 90 away 70), and in the first mode (Miyamoto’s Fig. 6: pen detection operation), the controller (Miyamoto’s Fig. 2: see 22 and 24) is configured to provide an uplink signal to the first area (Miyamoto’s Figs. 18-19 and par. 117, 119-120, 127: uplink signal US to subregion 90).
Miyamoto fails to disclose a peripheral area adjacent to the active area or providing a reverse-phase signal having a reverse phase of the uplink signal to the second area in the first mode. 
However, Miyamoto does disclose that outside the active area (Miyamoto’s Fig. 4: see active area 18) there is a selection unit controlling the sensor (Miyamoto’s Fig. 4: see 48) and also what appears to be a bezel (Miyamoto’s Fig. 1: see outside 12). Therefore, it would have been obvious to one of ordinary skill in the art to include a peripheral area adjacent to the active area in Miyamoto’s device, in order to obtain the predictable result of an active area overlapping the display (Miyamoto’s Fig. 1: see 12) and a bezel on the outside (Miyamoto’s Fig. 1: see outside 12) and the predictable result of locating the selection unit and respective wires adjacent to the active sensor 18 (Miyamoto’s Fig. 4).
Still, Miyamoto fails to disclose providing a reverse-phase signal having a reverse phase of the uplink signal to the second area in the first mode. 
Nevertheless, in the same field of endeavor of uplink signals to active pens from a touch panel, Yuan discloses providing a reverse-phase signal to other electrodes not provided with an uplink signal (Yuan’s Fig. 4 and par. 76). Therefore, it would have been obvious to one of ordinary skill in the art, to provide a reverse-signal in the electrodes outside subregion 90 in Miyamoto’s Fig. 19, in order to obtain the benefit of reducing moiré in the display (Yuan’s par. 4-6). By doing such combination, Miyamoto in view of Yuan disclose:
An electronic device (Miyamoto’s Fig. 1 and par. 45-46) comprising: 
a display layer (Miyamoto’s Fig. 2 and par. 49-52: display 26);
a sensor layer on the display layer (Miyamoto’s Fig. 2 and par. 49: sensor 20), the sensor layer having an active area (Miyamoto’s Fig. 4 and par. 62: the area where the pen can be detected by the electrodes 18X/Y) and a peripheral area (upon combination in order to accommodate the selection unit 48 adjacent to electrodes 18 of Miyamoto’s Fig. 4) adjacent to the active area (Miyamoto’s Fig. 4: upon combination, unit 48 is in a peripheral area of 18 as shown), 
wherein the sensor layer (Miyamoto’s Fig. 4: see 18) is configured to operate in a first mode (Miyamoto’s Fig. 6: pen detection operation or Fig. 7 partial transmission mode), in which a first input by an input device is sensed (Miyamoto’s Fig. 6 and par. 50: pen detection),
a second mode (Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode), in which a second input by touch is sensed (Miyamoto’s Fig. 6 and par. 50: touch detection. And pen touch of Fig. 7 and par. 89); and 
a controller (Miyamoto’s Fig. 2 and par. 50-51: see 22 and 24) configured to control the sensor layer (Miyamoto’s Fig. 2 and par. 50-51), 
wherein, 
in the first mode (Miyamoto’s Fig. 6: pen detection operation or Fig. 7 partial transmission mode), the controller (Miyamoto’s Fig. 2: see 22 and 24) is configured to define the active area into a first area (Miyamoto’s Figs. 18-19 and par. 120: subregion 90) defined based on the coordinates at which the first input is sensed (Miyamoto’s par. 117, 119-120, 127: region for uplink signal based on position of contact) and a second area different from the first area (Miyamoto’s Fig. 19: outside subregion 90) and defined based on the coordinates (Miyamoto’s par. 117, 119-120: region for uplink signal based on position of contact), 
wherein the first area is defined as an area overlapping and adjacent to the coordinates (Miyamoto’s Fig. 19 and par. 120: subregion 90 overlaps and is adjacent to 70) and the second area is defined as an area spaced apparat from the coordinates (Miyamoto’s Fig. 19: outside subregion 90 spaced apart from 70), and
in the first mode (Miyamoto’s Fig. 6: pen detection operation or Fig. 7 partial transmission mode), the controller (Miyamoto’s Fig. 2: see 22 and 24) is configured to provide an uplink signal to the first area (Miyamoto’s Figs. 18-19 and par. 117, 119-120, 127: uplink signal US to subregion 90) and provide a reverse-phase signal (upon combination with Yuan’s Fig. 4 and par. 76: inverting drive signal) having a reverse phase of the uplink signal (Yuan’s Fig. 4 and par. 76) to the second area (Miyamoto’s Fig. 19: electrodes outside subregion 90 [which are not provided with uplink signal] are upon combination applied an inverting drive signal [reverse to the uplink signal]).

Regarding claim 2, Miyamoto in view of Yuan disclose wherein the first mode (Miyamoto’s Fig. 6: pen detection operation or Fig. 7 partial transmission mode) comprises a first section (Miyamoto’s Fig. 18: S22 and S23) in which the uplink signal or the reverse-phase signal is transmitted to the sensor layer (Miyamoto’s par. 124: uplink during S22 and S23 and recall that upon combination, the reverse is applied outside region 90 of Fig. 19 per Yuan’s Fig. 4 and par. 76) and a second section (Miyamoto’s Fig. 18: S24) in which the first input is sensed from a downlink signal provided from the input device (Miyamoto’s par. 124: DS from pen), and the second section proceeds after the first section (Miyamoto’s Fig. 18).

Regarding claim 3, Miyamoto in view of Yuan disclose wherein the first area (Miyamoto’s Fig. 19: subregion 90) is adjacent to the second area (Miyamoto’s Fig. 19: outside subregion 90).

Regarding claim 4, Miyamoto in view of Yuan further disclose wherein the first area (Miyamoto’s Fig. 19: subregion 90 which is equivalent to TX1-TX9 applied an uplink signal in Yuan’s Fig. 11 per par. 87) is spaced apart from the second area (Miyamoto’s Fig. 19: outside of subregion 90 which is equivalent to TX11-TX17 applied an inverting signal in Yuan’s Fig. 11 per par. 87, and is spaced apart from TX1-TX9 by one electrode TX10). It would also have been obvious to one of ordinary skill in the art to use Yuan’s teachings of leaving an electrode without driving between the electrodes driven with the uplink signal and the electrodes driven with the reverse signal (Yuan’s Fig. 11 and par. 87) in order to obtain the added benefit of the electrodes being applied with the reverse [inverted] signal having a small effect on the electrodes being applied with the uplink signal when the active pen is at the edge of the electrodes being applied with the uplink signal (Yuan’s par. 87). 

Regarding claim 5, Miyamoto in view of Yuan disclose wherein the second area (Miyamoto’s Fig. 19: outside subregion 90) is provided in plurality (Miyamoto’s Fig. 19: to the left and to the right of 90), and the plurality of second areas are spaced apart from each other with the first area therebetween (Miyamoto’s Fig. 19: to the left and to the right of 90).

Regarding claim 6, Miyamoto in view of Yuan disclose wherein the first area (Miyamoto’s Fig. 19: subregion 90) is different from the second area (Miyamoto’s Fig. 19: outside subregion 90).

Regarding claim 8, Miyamoto in view of Yuan disclose wherein the coordinate overlaps the first area (Miyamoto’s Fig. 19 and par. 120: coordinate 70 overlapping subregion 90).

Regarding claim 9, Miyamoto in view of Yuan disclose wherein the second area (Miyamoto’s Fig. 19: outside subregion 90) does not overlap the first area (Miyamoto’s Fig. 19: subregion 90).

Regarding claim 11, Miyamoto in view of Yuan fail to explicitly disclose sensing the first input through a change in capacitance generated between the input device and the electrode and the cross electrode in the first mode or sensing the second input through a change in mutual capacitance generated between the electrode and the cross electrode in the second mode. However, because Miyamoto does disclose mutual capacitance detection (Miyamoto’s par. 49, 110) and detection of the pen by capacitance between pen tip and touch sensor (Miyamoto’s Fig. 2 and par. 54), thus, it would have been obvious to:
 disclose wherein the sensor layer (Miyamoto’s Fig. 4: see 18) comprises a cross electrode (Miyamoto’s Fig. 4 and par. 62: see 18Y) that insulately crosses an electrode (Miyamoto’s Figs. 2, 4 and par. 54, 62: see 18X or pen tip), the sensor layer is configured to sense the first input (Miyamoto’s Fig. 6 and par. 50: pen detection) through a change in capacitance generated between the input device and the electrode and the cross electrode (Miyamoto’s par. 49, 110: mutual capacitance between sensor electrodes 18X and transmission electrodes, par. 54 and Fig. 2: capacitance coupling between pen tip [input device] and 18) in the first mode (Miyamoto’s Fig. 6: pen detection operation), and the sensor layer (Miyamoto’s Fig. 4: see 18) is configured to sense a second input (Miyamoto’s Fig. 6 and par. 49-50: touch detection) through a change in mutual capacitance generated between the electrode and the cross electrode in the second mode (Miyamoto’s Fig. 6: touch scan);
in order to obtain the predictable result of a mutual-capacitance sensor (Miyamoto’s par. 49) and capacitive coupling between pen and touch sensor (Miyamoto’s Fig. 2 and par. 54).

Regarding claim 12, Miyamoto in view of Yuan further disclose wherein the first mode (Miyamoto’s Fig. 6: pen detection operation or Fig. 7 partial transmission mode) and the second mode (Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode) are repeated with each other (Miyamoto’s Figs. 6-7), and in a (2n-1)-th second mode (first iteration of Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode), the controller is configured to provide the uplink signal (Miyamoto’s Fig. 7 and par. 87: step S13), and in a 2n-th second mode (second iteration of Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode), the controller is configured to provide the reverse-phase signal (upon combination with Yuan’s Fig. 4: the inverting drive signal is applied simultaneously with the uplink signal, such as in Yuan’s Fig. 8).
It would also have been obvious to one of ordinary skill in the art to supply a reverse phase signal (Yuan’s Figs. 4, 8: see negative inverting drive signal) in Miyamoto’s overall transmission mode when the electrodes are selected for transmission of the uplink signal (Miyamoto’s Fig. 7 and par. 87), in order to obtain the result described for claim 1.

Regarding claim 13, Miyamoto in view of Yuan further disclose wherein, in the second mode (Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode), the controller is configured to define the active area (Miyamoto’s Fig. 4 and par. 62: the area where the pen can be detected by the electrodes 18X/Y) into a third area (Yuan’s Fig. 8 and par. 79: Tx1-Tx9) and a fourth area adjacent to the third area (Yuan’s Fig. 8 and par. 79: Tx10-Tx17), and in the second mode (Miyamoto’s Fig. 6: touch scan or Fig. 7: overall transmission mode), the controller is configured to provide the uplink signal to the third area (Yuan’s Fig. 8 and par. 79: Tx1-Tx9 applied non-inverting drive signal which is equivalent to US signal of Miyamoto’s Fig. 7 and par. 87: step S13)  and provide the reverse-phase signal to the fourth area (Yuan’s Fig. 8 and par. 79: Tx10-Tx17 applied inverting drive signal simultaneously with the non-inverting drive signal).
It would also have been obvious to one of ordinary skill in the art to supply a reverse phase signal (Yuan’s Figs. 4, 8: see negative inverting drive signal) in Miyamoto’s overall transmission mode when the electrodes are selected for transmission of the uplink signal (Miyamoto’s Fig. 7 and par. 87), in order to obtain the result described for claim 1.

Regarding claim 14, Miyamoto in view of Yuan disclose wherein the second mode (Miyamoto’s Fig. 6: touch scan and inclusive of overall transmission mode in Fig. 7 and step S14) comprises a first section (Miyamoto’s Fig. 7 and par. 87: step S13) in which the uplink signal (Miyamoto’s par. 87) or the reverse-phase signal is transmitted to the sensor layer (Miyamoto’s par. 87) and a second section (Miyamoto’s Fig. 7 and par. 89: step S14) in which the second input is sensed (Miyamoto’s par. 89: input by touch of pen), and the second section proceeds after the first section (Miyamoto’s Fig. 7).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Yuan as applied above, in further view of Ding et al. in US 2021/0397297 (hereinafter Ding).
Yuan discloses the display layer comprises a light emitting element (Yuan’s Fig. 2 and par. 71: see light emitting diode D1), the light emitting element comprises a first electrode (Yuan’s Fig. 2: see anode of D1 at 230), a second electrode (Yuan’s Fig. 2 and par. 71: cathode 220), and the uplink signal and the reverse-phase signal (Yuan’s Fig. 4 and par. 76: see non-inverting driving signal and inverting driving signal respectively) are offset from each other (Yuan’s Fig. 4) in the second electrode (Yuan’s Fig. 4: see Rs in Fig. 4 which is equivalent to Rs in the cathode 220 in Fig. 2).
Miyamoto in view of Yuan fail to disclose the second electrode on the first electrode and an emission layer between the first electrode and the second electrode.
However, in the same field of endeavor of uplink and reverse-phase signals on touchscreens, Ding discloses the second electrode on the first electrode (Ding’s Fig. 2: cathode on anode), an emission layer between the first electrode and the second electrode (Ding’s Fig. 2 and par. 40: organic layer for OLED) and the uplink signal and the reverse-phase signal are offset from each other in the second electrode (Ding’s Fig. 3A and par. 48). Therefore, it would have been obvious to one of ordinary skill in the art to use Yuan and Ding’s teachings of an OLED and respective signals on a touchscreen on the OLED in Miyamoto’s device, in order to obtain the predictable result of an electroluminescence panel (Miyamoto’s par. 52) with integrated touch (Miyamoto’s par. 49).

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. On the Remarks pg. 9 Applicant argues with respect to independent claim 1 that Yuan discloses applying an inverting drive signal to a predetermined fixed area and therefore it fails to disclose the instant claim 1 limitation of the second area being defined based on the coordinates and separated from the coordinates. The office must respectfully disagree. As explained in the rejection above, claim 1 was rejected over Miyamoto in view of Yuan. The first reference to Miyamoto discloses defining a first area where an uplink signal is provided based on coordinates, and a second area where the uplink signal is not provided, both areas are defined based on the coordinates of contact by the pen (Figs. 19-20). The second reference to Yuan discloses the use of a reverse phase signal to electrodes not provided with an uplink signal (Yuan’s Fig. 4 and par. 76) which upon combination are the areas outside the uplink signal subregion 90 in Miyamoto’s Fig. 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621